Citation Nr: 0806723	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-28 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease L5-S1 with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
September 1992.  This matter is on appeal from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The overall impairment due to the veteran's service-
connected low back disability under the pre-amended spine 
regulations more nearly approximates severe limitation of 
motion.  

2.  The evidence does not show ankylosis of the spine or 
incapacitating episodes of intervertebral disc syndrome 
(IVDS) requiring bedrest.  

3.  The veteran has been noted to have neurological 
impairment of the sciatic nerve productive of a drop foot and 
some diminished sensory feeling.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no more, for 
degenerative joint disease of L-S1 have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2002); DCs 5237, 5242, 5243 (2007).

2.  The criteria for a separate 10 percent rating for 
neurological impairment, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5101A  (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
spinal regulations were amended in September 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter 
designate the regulations in effect prior to the respective 
changes as the pre-amended regulations and the subsequent 
regulations as the amended regulations.  The IVDS regulations 
were amended shortly before the veteran filed the current 
claim; therefore, only the amended IVDS regulations are for 
application.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

In order for the veteran to be entitled to a rating higher 
than 20 percent for his low back disability, under the pre-
amended spine regulations, the evidence must show any of the 
following:

*	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289);
*	severe limitation of motion of the lumbar spine (40 
percent under DC 5292); 
*	severe lumbosacral strain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under DC 
5295);

OR, under the amended spine regulations:

*	forward flexion of the thoracolumbar spine to 30 degrees 
or less;  
*	favorable ankylosis of the entire thoracolumbar spine 
(both at 40 percent); or
*	separately rating associated objective neurological 
abnormalities under Note (1).

As noted above, only the current version of the IVDS 
regulations are applicable for the entire time on appeal and 
provide that a 40 percent rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.   A 60 
percent rating is assigned with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
IVDS was renumbered as DC 5243.  The regulations remained the 
same in effect; however, there was some minor re-phrasing.  
In this respect, DC 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 40 percent evaluation, but 
no more, for the veteran's low back disability is warranted 
under the pre-amended regulations.  

Significantly, the veteran underwent a VA examination in 
April 2003.  He reported that his mild to moderate back pain 
had increased in severity to moderate to severe pain.  Range 
of motion testing was as follows:  forward flexion was 
reported to 45 degrees (90 degrees is anatomically  normal), 
lateral flexion to 10 degrees on the right side and 10 
degrees on the left side (30 degrees is normal), extension 
was measured to 5 degrees (30 degrees is normal), rotation 
was not reported.  

Given the reported range of motion testing, the Board finds 
that the evidence is most consistent with "severe" 
limitation of motion and a 40 percent rating is warranted 
under the pre-amended regulations.

In order to warrant a higher rating under the pre-amended 
spine regulations unfavorable ankylosis of the lumbar spine 
must be shown.  For definitional purposes only, ankylosis is 
a stiffening or fixation of the joint.  While severe 
limitation of motion was shown, there was no indication that 
the veteran's lumbar spine was in an unfavorable, fixed 
position.  Therefore, a higher rating is not warranted under 
the pre-amended spine regulations.

The Board will now consider whether a rating in excess of 40 
percent is warranted under the amended spine regulations or 
under the IVDS regulations.  To warrant a higher than 40 
percent rating, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1) to the General Rating 
Formula;
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent).

Focusing again on the April 2003 VA examination, which is 
the most detailed evidence of record, the evidence does not 
support a finding of ankylosis of the thoracolumbar spine.  
As noted above, severe limitation of motion has been shown 
but a fixation of the joint is not shown either at the time 
of the examination or in private treatment records.  
Therefore, a higher rating is not warranted based on 
unfavorable ankylosis.

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to IVDS.  The veteran claimed 
(see August 2003 Notice of Disagreement and accompanying 
written statement) incidents of prescribed bedrest following 
each of a series of steroid injections and following a 
December 2002 flare-up.  

However, while the evidence does indicate that the veteran 
sought treatment in December 2002 for increased pain, no 
issuance of a bedrest prescription follows despite 
recommendations to watch heavy lifting while at work made in 
January 2003.  No prescriptions of bedrest accompany the 
steroid injection treatment notes either.  In addition, even 
considering the amount of bedrest the veteran claims to have 
been prescribed, it does not rise to the level such as to 
warrant a higher rating.

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that the veteran has 
experienced incapacitating episodes as defined by the 
regulations to warrant a rating in excess of 40 percent for 
IVDS.  

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  In this case, the 
veteran has reported pain radiating down his leg.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 
4.124 (2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2007).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

At the April 2003 VA examination, the veteran complained of 
pain and occasional weakness in his left lower extremity.  He 
was diagnosed as having degenerative disc disease of L4-5 
with radiculopathy.  

The examiner noted that a February 2002 MRI indicated disc 
bulging with a right paracentral disc herniation with 
encroachment into the nerve root; however, the examiner 
concluded that this was not consistent with the leg pain 
complained of by the veteran.  

Rather, the examiner stated that the veteran's leg pain 
"could be due to narrowing of the foramen, however, as he 
does have near complete loss of disc space height at L5-S1."  
The veteran complained only of pain and the bilateral lower 
extremities were noted to have 5/5 muscle strength.  There 
are no other organic changes present such as muscular atrophy 
or trophic changes.  

Giving the veteran the benefit of the doubt, the Board finds 
that a separate 10 percent rating for the neurologic 
manifestation of lower extremity neuropathy is warranted as 
analogous to neuritis of the sciatic nerve under DC 8620.  
38 C.F.R. § 4.124a.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In this case, the Board finds that a 40 percent 
rating is warranted for limitation of motion, in addition to 
a separate 10 percent rating for a neurological abnormality.  
In so finding, the Board has focused on the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, and the veteran's 
subjective complaints of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, while the veteran was given VCAA notification prior to 
the initial adjudication of the claim, the additional 
elements discussed in Vazquez-Flores were not.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the veteran's claim.  As 
noted above, he was first issued a notice letter in December 
2002.  While this letter did not include the criteria for an 
increased rating claim, he was informed that additional 
information was necessary to complete his claim.  

He was also issued a subsequent notification letter in 
September 2003.  This letter contained the specific criteria 
necessary to assign a higher rating, contained examples of 
evidence to submit in order to complete his claim, and also 
informed him of the criteria contained in one of the relevant 
DCs.  He was issued a statement of the case in June 2004 
which had the effect of readjudicating the claim after the 
issuance of the September 2003 notice letter and also 
contained some applicable pre-amended and amended DCs as well 
as further regulations relating to the veteran's claim.

Although the most informative notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case 
issued in June 2004 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that he had actual knowledge of the rating 
element of the claim; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or during an applicable 
presumption period; (3) an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private medical 
records and his own written statement in support of his 
claim.  

In addition, the appellant was afforded a VA medical 
examination in April 2003.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to a 40 percent rating, but no more, for 
degenerative joint disease L5-S1 is granted subject to 
regulations governing the payment of monetary awards.

A separate 10 percent rating, but no more, for the neurologic 
manifestation of lower extremity radiculopathy is granted 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


